DETAILED ACTION
Claims 1-9 and 11 are pending.  Claims 1-6 are withdrawn as inventions nonelected without traverse in the response filed 6 December 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claims 10-11 under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s amendment to the claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 16 August 2022, as applied to claims 7-11.  Applicant’s arguments filed 16 November 2022 have been fully considered but they are not persuasive.  
The claims recite a method comprising breeding a sugarcane plant to obtain a progeny plant, extracting genomic DNA from the progeny plant, determining the presence or absence of a marker existing in a region between SEQ ID NOs:1 and 6 of sugarcane genomic DNA in the progeny plant genomic DNA, and selecting a progeny plant having the marker.  
The correlation between the presence or absence of a marker existing in a region between SEQ ID NOs:1 and 6 in sugarcane genomic DNA exists in nature apart from human detection or the methods used to detect them.  The step of breeding a sugarcane plant to obtain a progeny plant occurs in nature.  Selecting a progeny plant having the marker is a mental process.
This is a judicial exception because, while a region between SEQ ID NOs:1 and 6 in sugarcane genomic DNA was not known in the prior art, its discovery and the discovery of the region’s relationship to sugarcane smut resistance is merely the discovery of a natural law.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  This a judicial exception is not integrated into a practical application because the claims do not recite any further steps that make use of the discovery in a specific, nonnaturally-occurring manner.  The claims do not, for example, recite an action performed after determination of the presence of the marker that is not performed after determination of the absence of the marker, or vice versa.
Further, if the presence or absence of the marker can be determined by visual assessment of the health of a plant, then the determination step itself is a mental process. 
Claim 8 recites the additional element that the step of determination involves use of a DNA chip comprising a probe corresponding to the marker.  However, this recitation merely is directed to the manner of determination and does not integrate the judicial exception into a practical application.  The claim does not recite any further steps that make use of the discovery in a specific, nonnaturally-occurring manner.  
Claim 9 recites the additional element that the progeny plant is a seed or young seedling.  The age of the plant upon which the determination is not made does not integrate the judicial exception into a practical application.  The claim does not recite any further steps that make use of the discovery in a specific, nonnaturally-occurring manner.  
Claim 11 recites the additional element that the nucleic acid region comprises any nucleotide sequence comprising the region defines by SEQ ID NO:1 and 6 or 15 nucleotides of this region.  This recitation of the marker does not recite any further steps that make use of the discovery in a specific, nonnaturally-occurring manner.
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Response to Arguments
Applicant urges that Claim 7 recites a tangible step of breeding progeny plants, which is a a new and improved way of selecting plants having increased smut resistance, which is a “notable advance” over prior art methods;  thus, the presently claimed methods are not even “directed to” a patent-ineligible concept, and are thus eligible under Step I of the Mayo test (response pg 7).
This is not found persuasive.  The breeding step occurs before the determining step and is a process that occurs in nature.  Advances over prior art methods that do not themselves pass the subject matter eligibility test are not eligible.  
Step 1 of the subject matter eligibility test is determining if the claim is to a process, machine, manufacture or composition of matter (see MPEP 2106 III).  Falling within one of these statutory categories does not make a claim eligible subject matter under 35 USC 101.  Further analysis is required.  The instant claims are directed to a law of nature (the relationship between markers and smut resistance) and do not recite any additional elements that amount to significantly more than the judicial exception.  These claims are thus like those in Rapid Litigation Management, Genetic Technologies, and Ariosa.
The correlation between the presence or absence of a marker existing in a region between SEQ ID NOs:1 and 6 in sugarcane genomic DNA exists in nature apart from human detection or the methods used to detect them.  The step of breeding a sugarcane plant to obtain a progeny plant occurs in nature.  Selecting a progeny plant having the marker is a mental process.
This is a judicial exception because, while a region between SEQ ID NOs:1 and 6 in sugarcane genomic DNA was not known in the prior art, its discovery and the discovery of the region’s relationship to sugarcane smut resistance is merely the discovery of a natural law.
Applicant urges that a visual assessment of the health of the plant does not constitute determining the presence or absence of a specific genetic marker, since the health of a plant may be affected by other genetic loci (response pg 8).
This is not found persuasive.  Because at least some plants can be identified as having the region flanked by SEQ ID NOsa:1 and 6 by visual identification of smut resistance, this step does not make the claims meet the subject matter edibility test.  Further, determination of the presence or absence of the marker by DNA hybridization merely detects a law of nature and does not constitute an additional element that amounts to significantly more than the judicial exception.
Applicant urges that a judicial exception can be “integrated” into a practical application, such that the claim is directed to patent-eligible subject matter, if the claim improves a technology;  any judicial exception is sufficiently integrated into a tangible method (containing tangible breeding, determination, and selection, steps) to thereby improve a specific technology (e.g., identification of plant progeny with improved smut resistant), and are eligible for at this reason (response pg 8).
This is not found persuasive because the there is no element that amounts to significantly more than the judicial exception.  Ariosa recited methods that improved BRCA detection, but as the claimed methods merely amounted to claiming the natural phenomena, they were not patent-eligible subject matter.  No improvements were made to a product, no improvements were made to another technology or technical field, and no article was transformed to a different state or thing.  
The claims do not recite a non-mental action that is particular to the selected phenotype.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 16 August 2022, as applied to claims 7-11.  Applicant’s arguments filed 16 November 2022 have been fully considered but they are not persuasive.  
The claims require a marker that is associated with sugarcane smut resistance and that consists of any continuous nucleic acid region existing in a region between SEQ ID NO:1 and SEQ ID NO:6 of a sugarcane genomic DNA.
The only such sequences described in the specification are SEQ ID NOs:1-6, which are from wild sugarcane Saccharum spontaneum JW90 and which span an 8.4 cM region of linkage group 42 as defined by Applicant’s map (¶24-26).  Applicant estimates that 1 cM corresponds to about 2000 kb (¶24);  thus, Applicant’s claims encompass any marker in a 1,680,000 bp long region of sugarcane genomic DNA.  SEQ ID NOs:1-6 together total 1060 bp, or 0.63% of the claimed region.  It is not clear if this region encompasses genomic DNA from any plant of any sugarcane genus, if it is limited to S. spontaneum genomic DNA, or if it is limited to JW90 genomic DNA.  Regardless, the specification does not describe the full scope of sugarcane smut resistance associated markers spanning an approximately 1,680,000 bp long region of sugarcane genomic DNA.
Sugarcane cultivars are aneupolyploids between two polyploids, S. officinarum and S. spontaneum, and have approximately 100-120 chromosomes spanning about 10 Gb (Aitken et al, 2014, BMC Genomics 15:152; see pg 2, left column, paragraph 1, 3).  Different cultivars have different numbers of chromosomes, different percentages of chromosomes that are from S. officinarum, that are from S. spontaneum, and that are interspecific (Piperidis et al, 2020, Plant J. 103:2039-2061; see pg 2048, right column, paragraph 2; Aitken et al, pg 2, left column, paragraph 2).  As different cultivars will have originated from different S. spontaneum plants, they will differ in the S. spontaneum parts of their genomes.  
The specification does not describe the structural features of sugarcane smut resistance-associated markers spanning an approximately 1,680,000 bp long region of sugarcane genomic DNA of the full scope of sugarcane cultivars or full scope of S. spontaneum individuals.
Unlike that of other crop plants, the sugarcane genome had not yet been sequenced as of the time of filing of the instant application;  the high ploidy and heterogeneity of the sugarcane genome has greatly complicated this sequencing (Thirugnanasambandam et al, 2018, Front. Plant Sci. 9:616. doi: 10.3389/fpls.2018.00616;  see pg 7, right column, paragraph 2).  Thus, identifying other markers in a region between SEQ ID NO:1 and 6 would not predictable, providing further evidence that Applicant has not described the full scope of claimed markers.
The claims require any 15 contiguous nucleotides of an approximately 1,680,000 bp long region;  there are approximately 1,680,000 of them, or one every 1000 bases.  The specification does not describe the structural features that distinguish 15 nucleotide long regions that fall within the approximately 1,680,000 bp long region from 15 nucleotide long regions that do not fall within this region.
Because the full scope of sugarcane smut resistance-associated markers existing in a region between SEQ ID NO:1 and SEQ ID NO:6 of a sugarcane genomic DNA are not described, the method of using the sequences to produce sugarcane lines with improved smut resistance is likewise not described, and the specification fails to provide an adequate written description of the claimed invention.
Lastly, the claims encompass practicing the method on any sugarcane plant.  However, practicing all steps of the claimed method requires progeny plants with the claimed region.  The specification does not describe any sugarcane plants on which the method can be practiced other that those with JW90 in their genetic history.  Thus, the specification does not describe starting material over the full scope of the claims.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the compositions used in the claimed methods, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
Response to Arguments
Applicant urges that Claim 7 is amended (response pg 9).
This is not found persuasive because the approximately 1,680,000 bp long region flanked by SEQ ID NOs:1 and 6 is not described by amendments to the claims.
Applicant urges that a 15-nucleotide long portion may only practically occur once in a gigabase-sized region (since 415 = 1,073,741,824;  thus, the marker sequences are structurally defined, and are adequately described and enabled (response pg 9).
This is not found persuasive because recitation of the size of the marker does not describe its structure, i.e., sequence.  The specification does not describe the structural features that distinguish 15 nucleotide long regions that fall within the approximately 1,680,000 bp long region from 15 nucleotide long regions that do not fall within this region.
Further, the claims require any 15 contiguous nucleotides of an approximately 1,680,000 bp long region;  there are approximately 1,680,000 of them, or one every 1000 bases. 
Applicant urges that the obtained progeny plant is examined to determine whether the marker associated with sugarcane smut resistance is present or not;  as such, the claimed method can be practiced using any sugarcane plants as described in paragraphs [0021] and [0022] of the as-filed specification (response pg 9-10).
This is not found persuasive because selection of a plant with the marker requires that a progeny plant that has it;  this requires a parent plant with the marker.  Paragraphs 21 and 22 only identify three varieties with smut resistance, and only one, JW90, has the region in LG 42 flanked by SEQ ID NO:1 and 6 (Table 7 and example 7).  Note that “JW20” was a typo of “JW90” in the office action mailed 16 August 2022;  there is not recitation of “JW20” in the specification.  The other two, Iriomote 15 and Iriomote 8, have smut resistance genes on LG15 and 8, respectively (examples 2-3).  The other varieties listed in paragraph 21 are not indicated as having smut resistance, and at least one, NiF8, is identified in the specification as not having smut resistance (¶75-76, 103).  Thus, the only sugarcane varieties with the claimed smut resistance are all JW90 progeny.  The specification does not describe the full scope of plants with the claimed resistance.

Claims 7-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing sugarcane lines with improved smut resistance, where the method has a step of determining the presence of a marker of SEQ ID NO:1-6 in the genome of a progeny plant, does not reasonably provide enablement for a method of producing sugarcane lines with improved smut resistance, where the method has a step of determining the presence in the genome of a progeny plant of any marker existing in a region between SEQ ID NO:1 and SEQ ID NO:6 of a sugarcane genomic DNA.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 16 August 2022, as applied to claims 7-11.  Applicant’s arguments filed 16 November 2022 have been fully considered but they are not persuasive.  
The claims are broadly drawn to a method of producing sugarcane lines with improved smut resistance, where the method has a step of determining the presence in the genome of a progeny plant of any marker existing in a region between SEQ ID NO:1 and SEQ ID NO:6 of the genomic DNA from any sugarcane.
The only such sequences taught in the specification are SEQ ID NOs:1-6, which are from wild sugarcane Saccharum spontaneum JW90 and which span an 8.4 cM region of linkage group 42 as defined by Applicant’s map (¶24-26).  
Applicant estimates that 1 cM corresponds to about 2000 kb (¶24);  thus, Applicant’s claims encompass any marker in a 1,680,000 bp long region of sugarcane genomic DNA.  It is not clear if this region encompasses genomic DNA from any plant of any sugarcane genus, if it is limited to S. spontaneum genomic DNA, or if it is limited to JW90 genomic DNA.  Regardless, the specification does not teach the full scope of sugarcane smut resistance associated markers spanning an approximately 1,680,000 bp long region of sugarcane genomic DNA.
Sugarcane cultivars are aneupolyploids between two polyploids, S. officinarum and S. spontaneum, and have approximately 100-120 chromosomes spanning about 10 Gb (Aitken et al, 2014, BMC Genomics 15:152; see pg 2, left column, paragraph 1, 3).  Different cultivars have different numbers of chromosomes, different percentages of chromosomes that are from S. officinarum, that are from S. spontaneum, and that are interspecific (Piperidis et al, 2020, Plant J. 103:2039-2061; see pg 2048, right column, paragraph 2; Aitken et al, pg 2, left column, paragraph 2).  As different cultivars will have originated from different S. spontaneum plants, they will differ in the S. spontaneum parts of their genomes. 
Unlike that of other crop plants, the sugarcane genome had not yet been sequenced as of the time of filing of the instant application;  the high ploidy and heterogeneity of the sugarcane genome has greatly complicated this sequencing (Thirugnanasambandam et al, 2018, Front. Plant Sci. 9:616. Doi-: 10.3389/fpls.2018.00616;  see pg 7, right column, paragraph 2).  Thus, identifying other markers in the approximately 1,680,000 bp long region between SEQ ID NO:1 and 6 would not predictable and would require undue experimentation.
Dependent claim 11 recites that the marker comprises at least 15 contiguous nucleotides from the region flanked by SEQ ID NOS:1 and 6.  Fifteen contiguous nucleotides of an approximately 1,680,000 bp long region;  there are approximately 1,680,000 of them, or one every 1000 bases.
In a 10 Gb genome, any 15-nucleotide-long portion of an approximately 1,680,000 bp long region will occur many thousands of times.  The specification does not teach the 15 nucleotide long portions of the region flanked by SEQ ID NOS:1 and 6 that selectively identify the region between SEQ ID NO:1 and 6 and not any of the other regions of the vast sugarcane genome.  
Lastly, the claims encompass practicing the method on any sugarcane plant.  However, practicing all steps of the claimed method requires progeny plants with the claimed region.  The specification does not teach any sugarcane plants on which the method can be practiced other that those with JW90 in their genetic history.  Thus, the specification does not provide guidance over the full scope of the claims.
Given the claim breath, unpredictability in the art, state of the art at the time of filing, nature of the invention, and lack of guidance in the specification as discussed above, undue experimentation would have been required by one skilled in the art to practice the claimed invention.  Thus, the instant invention is not enabled throughout the full scope of the claims.
Response to Arguments
Applicant urges that Claim 7 is amended (response pg 9).
This is not found persuasive because the approximately 1,680,000 bp long region flanked by SEQ ID NOs:1 and 6 is not taught in the specification.
Applicant urges that a 15-nucleotide long portion may only practically occur once in a gigabase-sized region (since 415 = 1,073,741,824;  thus, the marker sequences are structurally defined, and are adequately described and enabled (response pg 9).
This is not found persuasive because recitation of the size of the marker does not describe its structure, i.e., sequence.  The specification does not teach the full scope of 15 nucleotide long regions that fall within the approximately 1,680,000 bp long region.
Further, the claims require any 15 contiguous nucleotides of an approximately 1,680,000 bp long region;  there are approximately 1,680,000 of them, or one every 1000 bases. 
Applicant urges that the obtained progeny plant is examined to determine whether the marker associated with sugarcane smut resistance is present or not;  as such, the claimed method can be practiced using any sugarcane plants as described in paragraphs [0021] and [0022] of the as-filed specification (response pg 9-10).
This is not found persuasive because selection of a plant with the marker requires that a progeny plant that has it;  this requires a parent plant with the marker.  Paragraphs 21 and 22 only identify three varieties with smut resistance, and only one, JW90, has the region in LG 42 flanked by SEQ ID NO:1 and 6 (Table 7 and example 7).  Note that “JW20” was a typo of “JW90” in the office action mailed 16 August 2022;  there is not recitation of “JW20” in the specification.  The other two, Iriomote 15 and Iriomote 8, have smut resistance genes on LG15 and 8, respectively (examples 2-3).  The other varieties listed in paragraph 21 are not indicated as having smut resistance, and at least one, NiF8, is identified in the specification as not having smut resistance (¶75-76, 103).  Thus, the only sugarcane varieties with the claimed smut resistance are all JW90 progeny.  The specification does not teach the full scope of plants with the claimed resistance.

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Enoki et al (US 2014/0230100).
The rejection is repeated for the reasons of record as set forth in the Office action mailed 16 August 2022, as applied to claims 7-11.  Applicant’s arguments filed 16 November 2022 have been fully considered but they are not persuasive.  
Enoki et al teach 85 markers that identify 7 different sugarcane genomic regions linked to sugarcane smut resistance (Tables 1-7).  Enoki et al produced sugarcane progeny (¶102), extracted genomic DNA from progeny young seedlings, used determined the presence or absence of the markers, and selected progeny with the markers (¶103).  A microarray, which would involve a DNA chip, was used (¶94). 
Instant dependent claim 11 recites that the markers require only 15 contiguous nucleotides of the approximately 1,680,000 bp long region flanked by the instant SEQ ID NOs:1 and 6.  The instant specification does not teach the sequence of the region flanked by the instant SEQ ID NOs:1 and 6.  The Examiner cannot determine whether any of the 85 markers would have 15 contiguous nucleotides of the genomic region flanked by the instant SEQ ID NOs:1 and 6.  
The rejection is made because the Examiner cannot determine whether the prior art method identifies the genomic region flanked by the instant SEQ ID NOs:1 and 6.  The Examiner does not have sufficient facts to determine whether the claimed methods are inherently the same as the prior art methods.  In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the claimed and prior art methods differ.  Where a prior art method seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.  See In re Best 195 USPQ 430, 433 (CCPA 1977).
Response to Arguments
Applicant urges that Enoki neither discloses nor even remotely suggests instant SEQ ID NOs: 1-6, or a 15-nucleotide continuous portion thereof (response pg ).
This is not found persuasive because the claims are drawn to more than just selecting with SEQ ID NO:1-6.  They are drawn to selecting with any marker that falls within the approximately 1,680,000 bp long region flanked by the instant SEQ ID NOs:1 and 6.  

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662